

117 S185 IS: Cancel the Coin Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 185IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to limit the face value of coins.1.Short titleThis Act may be cited as the Cancel the Coin Act.2.Limitation on face value of coinsSection 5112 of title 31, United States Code, is amended—(1)in subsection (k)—(A)by inserting having such nominal, or face, values as the Secretary may determine but not in any case exceeding $200 after platinum coins; and(B)by striking denominations,; and(2)by adding at the end the following new subsection:(w)Limitation on
 face valueThe Secretary may not mint or issue any coin having a nominal, or face, value exceeding $200..